
 
II 
110th CONGRESS 1st Session 
S. 2518 
IN THE SENATE OF THE UNITED STATES 
 
December 18, 2007 
Mr. Brownback introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend the Internal Revenue Code of 1986 to simplify the individual income tax by providing an election for eligible individuals to only be subject to a simple, low-rate tax system on gross income with an individual tax credit, and for other purposes. 
 
 
1.Short title; amendment of 1986 code 
(a)Short titleThis Act may be cited as the Freedom to Choose Tax Reform Act of 2007.  
(b)Amendment of 1986 codeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.  
IFreedom to choose tax reform 
101.Freedom to choose tax reform 
(a)In generalSubchapter A of chapter 1 (relating to determination of tax liability) is amended by adding at the end the following: 
 
VIIIFreedom to choose tax reform 
 
Sec. 60. Tax on individuals electing reform. 
Sec. 60A. Credits against tax. 
Sec. 60B. Election. 
Sec. 60C. Liability for tax.  
60.Tax on individuals electing reform 
(a)Tax imposedIn the case of a taxpayer for whom an election under this part is in effect, there is hereby imposed on the taxpayer's gross income a tax determined in accordance with the following table: 
 
  
If gross income is:The tax is:   
 
Not over $102,00010% of gross income.  
Over $102,000$10,200, plus 23% of the excess over $102,000.      
(b)Special rule for joint return taxpayersIn the case of married individuals filing a joint return, the tax under subsection (a) shall be applied separately to each individual's gross income.  
(c)Inflation adjustmentIn the case of a taxable year beginning after 2009, the dollar amount with respect to gross income in the table contained in subsection (a) shall be adjusted in the same manner as the adjustments of benefits under section 215(i) of the Social Security Act for the calendar year in which the taxable year begins.  
(d)Coordination with other taxesThe tax imposed by this section shall be in lieu of any other tax imposed by this subchapter. The preceding sentence shall not apply to taxes described in section 26(b)(2) other than subparagraph (A) thereof.  
60A.Credits against tax 
(a)In generalNo credit shall be allowed against the tax imposed by this part other than— 
(1)the freedom to choose tax reform individual tax credit under subsection (b), and  
(2)the credit for overpayment of tax under section 6402.  
(b)Freedom To choose tax reform individual tax creditFor purposes of subsection (a)(1)— 
(1)Allowance of creditThere shall be allowed as a credit against the tax imposed by this part for the taxable year with respect to the taxpayer, the taxpayer's spouse, and each dependent (as defined in section 152) of the taxpayer an amount equal to $1,000.  
(2)Limitation based on amount of taxThe credit allowed under paragraph (1) for any taxable year shall not exceed the tax imposed by this part.  
(3)Inflation adjustment 
(A)In generalIn the case of a taxable year beginning in a calendar year after 2009, the $1,000 amount contained in paragraph (1) shall be increased by an amount equal to the cost-of-living adjustment for the calendar year in which the taxable year begins.  
(B)Cost-of-living adjustmentFor purposes of subparagraph (A), the cost-of-living adjustment for any calendar year is the percentage (if any) by which— 
(i)the CPI for the preceding calendar year, exceeds  
(ii)the CPI for the calendar year 2008.  
(C)Cpi for any calendar yearFor purposes of subparagraph (B), the CPI for any calendar year is the average of the Consumer Price Index as of the close of the 12-month period ending on August 31 of such calendar year.  
(D)Consumer price indexFor purposes of subparagraph (C), the term Consumer Price Index means the last Consumer Price Index for all-urban consumers published by the Department of Labor. For purposes of the preceding sentence, the revision of the Consumer Price Index which is most consistent with the Consumer Price Index for calendar year 1986 shall be used.  
(E)RoundingIf any increase determined under subparagraph (A) is not a multiple of $50, such increase shall be rounded to the next lowest multiple of $50.  
(4)Identification requirementNo credit shall be allowed under this subsection to a taxpayer with respect to any dependent unless the taxpayer includes the name and taxpayer identification number of such dependent on the return of tax for the taxable year.  
(5)Taxable year must be full taxable yearExcept in the case of a taxable year closed by reason of the death of the taxpayer, no credit shall be allowable under this subsection in the case of a taxable year covering a period of less than 12 months.  
60B.Election 
(a)ElectionAn eligible taxpayer may elect to have this part apply for any taxable year.  
(b)Eligible taxpayerFor purposes of this part— 
(1)In generalThe term eligible taxpayer means, with respect to any taxable year, any individual.  
(2)ExclusionsThe term eligible taxpayer shall not include for any taxable year— 
(A)a married individual unless the individual and the spouse both have the same taxable year and both make the election,  
(B)a single individual whose gross income exceeded $175,000 for the preceding taxable year,  
(C)a married individual and spouse or a head of household whose gross income exceeded $350,000 for the preceding taxable year,  
(D)a single, head of household, or married individual who has revoked an election made under this section with respect to any of the preceding 5 taxable years,  
(E)a nonresident alien individual, or  
(F)an estate or trust.  
(c)Form of electionAn individual shall make an election to have this part apply by furnishing an election certificate to the Secretary and any employer described in section 3402(u)(3) in such form and manner as the Secretary provides.  
(d)Revocation of election 
(1)In generalA taxpayer may revoke an election under subsection (a) in such form and manner as the Secretary provides.  
(2)MandatoryAn election made by a taxpayer under subsection (a) shall be revoked automatically in such form and manner as the Secretary provides if— 
(A)a single individual’s gross income exceeds the amount specified in subsection (b)(2)(B), or  
(B)a married individual's and spouse's or a head of household's gross income exceeds the amount specified in subsection (b)(2)(C).  
(3)When revocation takes effectAny revocation of an election under this subsection shall take effect as of the beginning of the taxable year beginning on or after the date of such revocation.  
(e)Inflation adjustment 
(1)In generalIn the case of any taxable year beginning in a calendar year after 2009, the dollar amounts contained in subparagraphs (B) and (C) of subsection (b)(2) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by  
(B)the cost-of-living adjustment determined under section 60A(b)(3)(B) for the calendar year in which the taxable year begins.  
(2)RoundingIf any increase determined under paragraph (1) is not a multiple of $50, such increase shall be rounded to the next lowest multiple of $50.  
(f)Marital statusFor purposes of this part, marital status shall be determined under section 7703.  
60C.Liability for tax 
(a)OverpaymentIf the amount withheld as tax under section 3402(u) for an eligible taxpayer with an election in effect under section 60B for the taxable year exceeds the tax imposed under section 60(a) for the taxable year, the excess amount shall be treated as an overpayment for purposes of section 6402.  
(b)Underpayment 
(1)In generalIf the Secretary determines that the amount withheld as tax under section 3402(u) for an eligible taxpayer is less than the tax imposed under section 60(a) and such underpayment is not due to fraud, the Secretary may assess and collect such underpayment in the same manner as if such underpayment were on account of a mathematical or clerical error appearing on a return of the individual for the taxable year.  
(2)De minimis exceptionIf the amount by which the tax imposed by section 60(a) exceeds the amount withheld as tax under section 3402(u) by less than the lesser of $100 or 10 percent of the tax so imposed, the taxpayer shall be treated as having no underpayment.  
(c)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the provisions of this section, including regulations to allow a refund of an overpayment under subsection (b)(1) to a taxpayer without requiring additional filing of information by the taxpayer. .  
(b)Withholding from wagesSection 3402 (relating to income tax collected at source) is amended by adding at the end the following new subsection: 
 
(u)Withholding under freedom To choose tax reform 
(1)In generalAn employer making payment of wages to an individual with an election in effect under section 60B shall deduct and withhold upon such wages a tax (in lieu of the tax required to be deducted and withheld under subsection (a)) determined in accordance with tables prescribed by the Secretary in accordance with paragraph (2).  
(2)Withholding tablesThe Secretary shall prescribe 1 or more tables which set forth amounts of wages and income tax to be deducted and withheld based on information furnished to the employer in the employee’s election form and to ensure that the aggregate amount withheld from such employee’s wages approximates the tax liability of such individual for the taxable year. Any tables prescribed under this paragraph shall— 
(A)apply with respect to the amount of wages paid during such periods as the Secretary may prescribe, and  
(B)be in such form, and provide for such amounts to be deducted and withheld, as the Secretary determines to be most appropriate to carry out the purposes of this chapter and to reflect the provisions of chapter 1 applicable to such periods. The Secretary shall provide that any other provision of this section shall not apply to the extent such provision is inconsistent with the provisions of this subsection. 
(3)Election certificate 
(A)In generalIn lieu of a withholding exemption certificate, an employee shall furnish the Secretary and employer with a signed election certificate and any amended election certificate at such time and containing such information as required under section 60B.  
(B)When certificate takes effect 
(i)First certificate furnishedAn election certificate furnished to the Secretary and an employer in cases in which no previous such certificate is in effect shall take effect as of the beginning of the taxable year of the taxpayer beginning on or after the date on which such certificate is so furnished and shall remain in effect until replaced under clause (ii) or revoked under section 60B(d).  
(ii)Replacement certificateAn election certificate furnished to the Secretary and an employer which replaces an earlier certificate shall take effect as of the beginning of the taxable year beginning on or after the date on which the replacement certificate is so furnished. .  
(c)Technical and conforming amendments 
(1)The table of parts for subchapter A of chapter 1 is amended by adding at the end the following new item: 
 
 
Part VIII—Freedom To choose tax reform  .  
(2)Section 6654(a) is amended by inserting and section 60C(b) after this section.  
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008.  
(e)Technical and conforming changesThe Secretary of the Treasury or the Secretary’s delegate shall, as soon as practicable but in any event not later than 90 days after the date of enactment of this Act, submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a draft of any technical and conforming changes in the Internal Revenue Code of 1986 which are necessary to reflect the purposes of this Act.  
IICommission on Congressional Budgetary Accountability and Review of Federal Agencies 
201.DefinitionsIn this title: 
(1)AgencyThe term agency means— 
(A)an Executive agency, as defined under section 105 of title 5, United States Code; and  
(B)the Executive Office of the President.  
(2)Calendar dayThe term calendar day means a calendar day other than 1 on which either House is not in session because of an adjournment of more than 3 days to a date certain.  
(3)Commission billThe term Commission bill means only a bill which is introduced as provided under section 206, and contains the proposed legislation included in the report submitted to Congress under section 203(b)(3), without modification.  
(4)ProgramThe term program means any activity or function of an agency.  
202.Establishment of Commission 
(a)EstablishmentThere is established the Commission on Congressional Budgetary Accountability and Review of Federal Agencies (referred to in this title as the Commission).  
(b)Membership 
(1)In generalThe Commission shall consist of 15 members, of which, not later than 30 days after the date of enactment of this Act— 
(A)3 shall be appointed by the President;  
(B)3 shall be appointed by the majority leader of the Senate;  
(C)3 shall be appointed by the minority leader of the Senate;  
(D)3 shall be appointed by the Speaker of the House of Representatives; and  
(E)3 shall be appointed by the minority leader of the House of Representatives.  
(2)CochairpersonsThe President shall designate 2 Cochairpersons from among the members of the Commission. The Cochairpersons may not be affiliated with the same political party.  
(c)DateMembers of the Commission shall be appointed by not later than 30 days after the date of enactment of this Act.  
(d)Period of Appointment; VacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment.  
(e)Meetings 
(1)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting.  
(2)Subsequent meetingsThe Commission shall meet at the call of the Cochairpersons or a majority of its members.  
(f)QuorumEight members of the Commission shall constitute a quorum for purposes of voting, but a quorum is not required for members to meet and hold hearings.  
203.Duties of the Commission 
(a)Systematic Assessment of Programs by the President 
(1)In generalNot later than 1 year after the date of enactment of this Act and each of the next 3 years thereafter, the President shall— 
(A)establish a systematic method for assessing the effectiveness and accountability of agency programs in accordance with paragraph (2) and divide the programs into 4 approximately equal budgetary parts based on the size of the budget and number of personnel of the agency program; and  
(B)submit, to the Commission each year, an assessment of the programs within each part (1 each year) that use the method established under subparagraph (A).  
(2)Method objectivesThe method established under paragraph (1) shall— 
(A)recognize different types of Federal programs;  
(B)assess programs based on the achievement of performance goals (as defined under section 1115(g)(4) of title 31, United States Code);  
(C)assess programs based in part on the adequacy of the program’s performance measures, financial management, and other factors determined by the President;  
(D)assess programs based in part on whether the program has fulfilled the legislative intent surrounding the creation of the program, taking into account any change in legislative intent during the program’s existence; and  
(E)assess programs based in part on collaborative analysis, with the program or agency, of program policy and goals which may not fit into easily measurable performance goals.  
(3)Common performance measuresNot later than 1 year after the date of enactment of this Act, the President shall identify common performance measures for programs covered in paragraph (1) that have similar functions and, to the extent feasible, provide the Commission with data on such performance measures.  
(b)Evaluation and Plan by Commission 
(1)DevelopmentThe method established under subsection (a) shall be subject to review and change by the Commission. If the Commission makes any changes in the method, the Commission shall notify Congress not later than 1 year after reviewing the first assessment from the President under this section.  
(2)Consideration of assessmentsThe Commission shall consider assessments submitted under subsection (a) when evaluating programs under this subsection.  
(3)Assessment and legislation 
(A)In generalThe Commission shall— 
(i)evaluate all agencies and programs within those agencies in each unit identified in the systemic assessment under subsection (a) (1 each year over the next 4 years), using the criteria under subsection (a) subject to modification under paragraph (1); and  
(ii)submit to Congress each of the next 4 years beginning January 1, 2009, with respect to each evaluation under clause (i)— 
(I)a plan with recommendations of the agencies and programs that should be realigned or eliminated within each part; and  
(II)proposed legislation to implement the plan described under subclause (I).  
(B)Relocation of federal employeesThe proposed legislation under subparagraph (A) shall provide that if the position of an employee of an agency is eliminated as a result of the implementation of the plan under subparagraph (A)(i), the affected agency shall make reasonable efforts to relocate such employee to another position within the agency or within another Federal agency.  
(4)Criteria 
(A)DuplicativeIf 2 or more agencies or programs are performing the same essential function and the function can be consolidated or streamlined into a single agency or program, the Commission shall recommend that the agencies or programs be realigned.  
(B)Wasteful or inefficientThe Commission may recommend the realignment or elimination of any agency or program that has wasted Federal funds by— 
(i)egregious spending;  
(ii)mismanagement of resources and personnel; or  
(iii)use of such funds for personal benefit or the benefit of a special interest group.  
(C)Outdated, irrelevant, or failedThe Commission shall recommend the elimination of any agency or program that— 
(i)has completed its intended purpose;  
(ii)has become irrelevant; or  
(iii)has failed to meet its objectives.  
204.Powers of the Commission 
(a)HearingsSubject to subsection (d), the Cochairpersons of the Commission may, for the purpose of carrying out this title— 
(1)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the chairperson of the Commission considers advisable;  
(2)require, by subpoena or otherwise, the attendance and testimony of such witnesses as the chairperson of the Commission considers advisable; and  
(3)require, by subpoena or otherwise, the production of such books, records, correspondence, memoranda, papers, documents, tapes, and other evidentiary materials relating to any matter under investigation by the Commission.  
(b)Subpoenas 
(1)Issuance 
(A)In generalA subpoena may be issued under this section only by— 
(i)the agreement of the Cochairpersons; or  
(ii)the affirmative vote of 8 members of the Commission.  
(B)SignatureSubpoenas issued under this section may be issued under the signature of both Cochairpersons of the Commission and may be served by any person designated by the Cochairpersons or by a member designated by a majority of the Commission.  
(2)EnforcementIn the case of contumacy or failure to obey a subpoena issued under this section, the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.  
(c)Technical AssistanceUpon the request of the Commission, the head of a Federal agency shall provide such technical assistance to the Commission as the Commission determines to be necessary to carry out its duties.  
(d)Information 
(1)In generalThe Commission shall have reasonable access to budgetary, performance or programmatic materials, resources, statistical data, and other information the Commission determines to be necessary to carry out its duties from the Congressional Budget Office, and other agencies and representatives of the executive and legislative branches of the Federal Government. The Cochairpersons shall make requests for such access in writing when necessary.  
(2)Receipt, handling, storage, and dissemination of informationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.  
(3)Limitation of access to personal tax informationInformation requested, subpoenaed, or otherwise accessed under this title shall not include tax data from the United States Internal Revenue Service, the release of which would otherwise be in violation of law.  
(e)Receipt, Handling, Storage, and Dissemination of InformationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.  
(f)Postal ServicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.  
205.Commission personnel matters 
(a)Compensation of Members 
(1)Non-federal membersExcept as provided under subsection (b), each member of the Commission who is not an officer or employee of the Federal Government shall not be compensated.  
(2)Federal officers or employeesAll members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.  
(b)Travel ExpensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.  
(c)Staff 
(1)In generalWith the approval of the majority of the Commission, the Cochairpersons of the Commission may, appoint an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties.  
(2)CompensationUpon the approval of the Cochairpersons, the executive director may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the maximum rate payable for a position at GS–15 of the General Schedule under section 5332 of such title.  
(3)Personnel as federal employees 
(A)In generalThe executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, 89A, 89B, and 90 of that title.  
(B)Members of commissionSubparagraph (A) shall not be construed to apply to members of the Commission.  
(d)Detail of Government EmployeesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detail shall be without interruption or loss of civil service status or privilege.  
(e)Procurement of Temporary and Intermittent ServicesWith the approval of the majority of the Commission, the chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.  
206.Expedited Consideration of reform proposals 
(a)Introduction and Committee Consideration 
(1)IntroductionThe Commission bill language provisions submitted pursuant to section 203(b)(3) shall be introduced in the Senate by the majority leader, or the majority leader’s designee, and in the House of Representatives, by the Speaker, or the Speaker’s designee. Upon such introduction, the Commission bill shall be referred to the appropriate committees of Congress under paragraph (2). If the Commission bill is not introduced in accordance with the preceding sentence, then any member of Congress may introduce the Commission bill in their respective House of Congress beginning on the date that is the 5th calendar day that such House is in session following the date of the submission of such aggregate legislative language provisions.  
(2)Committee consideration 
(A)ReferralA Commission bill introduced under paragraph (1) shall be referred to any appropriate committee of jurisdiction in the Senate, any appropriate committee of jurisdiction in the House of Representatives, the Committee on the Budget of the Senate and the Committee on the Budget of the House of Representatives. A committee to which a Commission bill is referred under this paragraph may review and comment on such bill, may report such bill to the respective House, and may not amend such bill.  
(B)ReportingNot later than 30 calendar days after the introduction of the Commission bill, each Committee of Congress to which the Commission bill was referred shall report the bill.  
(C)Discharge of committeeIf a committee to which is referred a Commission bill has not reported such Commission bill at the end of 30 calendar days after its introduction or at the end of the first day after there has been reported to the House involved a Commission bill, whichever is earlier, such committee shall be deemed to be discharged from further consideration of such Commission bill, and such Commission bill shall be placed on the appropriate calendar of the House involved.  
(b)Expedited Procedure 
(1)Consideration 
(A)In generalNot later than 5 calendar days after the date on which a committee has reported a Commission bill or been discharged from consideration of a Commission bill, the majority leader of the Senate, or the majority leader’s designee, or the Speaker of the House of Representatives, or the Speaker’s designee, shall move to proceed to the consideration of the Commission bill. It shall also be in order for any member of the Senate or the House of Representatives, respectively, to move to proceed to the consideration of the Commission bill at any time after the conclusion of such 5-day period.  
(B)Motion to proceedA motion to proceed to the consideration of a Commission bill is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment or to a motion to postpone consideration of the Commission bill. A motion to proceed to the consideration of other business shall not be in order. A motion to reconsider the vote by which the motion to proceed is agreed to or not agreed to shall not be in order. If the motion to proceed is agreed to, the Senate or the House of Representatives, as the case may be, shall immediately proceed to consideration of the Commission bill without intervening motion, order, or other business, and the Commission bill shall remain the unfinished business of the Senate or the House of Representatives, as the case may be, until disposed of.  
(C)Limited debateDebate on the Commission bill and on all debatable motions and appeals in connection therewith shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the Commission bill. A motion further to limit debate on the Commission bill is in order and is not debatable. All time used for consideration of the Commission bill, including time used for quorum calls (except quorum calls immediately preceding a vote) and voting, shall come from the 10 hours of debate.  
(D)AmendmentsNo amendment to the Commission bill shall be in order in the Senate and the House of Representatives.  
(E)Vote on final passageImmediately following the conclusion of the debate on the Commission bill, the vote on final passage of the Commission bill shall occur.  
(F)Other motions not in orderA motion to postpone consideration of the Commission bill, a motion to proceed to the consideration of other business, or a motion to recommit the Commission bill is not in order. A motion to reconsider the vote by which the Commission bill is agreed to or not agreed to is not in order.  
(2)Consideration by other houseIf, before the passage by one House of the Commission bill that was introduced in such House, such House receives from the other House a Commission bill as passed by such other House— 
(A)the Commission bill of the other House shall not be referred to a committee and may only be considered for final passage in the House that receives it under subparagraph (C);  
(B)the procedure in the House in receipt of the Commission bill of the other House, with respect to the Commission bill that was introduced in the House in receipt of the Commission bill of the other House, shall be the same as if no Commission bill had been received from the other House; and  
(C)notwithstanding subparagraph (B), the vote on final passage shall be on the Commission bill of the other House. Upon disposition of a Commission bill that is received by one House from the other House, it shall no longer be in order to consider the Commission bill that was introduced in the receiving House. 
(c)Rules of the Senate and the House of RepresentativesThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and is deemed to be part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a Commission bill, and it supersedes other rules only to the extent that it is inconsistent with such rules; and  
(2)with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.  
207.Termination of the CommissionThe Commission shall terminate 90 days after the date on which the Commission submits the final evaluation and plan report under section 203.  
208.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for carrying out this title for each of the fiscal years 2009 through 2013.  
 
